Appendix A to the Amended and Restated OPERATING EXPENSES LIMITATION AGREEMENT Series of Professionally Managed Portfolios Operating Expense Limit DSM Large Cap Growth Fund Class R 1.20% of average daily net assets Class I 0.95% of average daily net assets DSM Global Growth Fund Class R 1.45% of average daily net assets Class I 1.20% of average daily net assets DSM Small-Mid Cap Growth Fund Class R 1.40% of average daily net assets Class I 1.15% of average daily net assets Effective Date:March 28, 2013 PROFESSIONALLY MANAGED PORTFOLIOS DSM CAPITAL PARTNERS LLC By: /s/ Elaine E. Richards By: /s/ Stephen Memishian Name: Elaine E. Richards Name: Stephen Memishian Title: President Title: Managing Partner Appendix approved by the Board of Trustees:August 3, 2009; amended March1-2, 2012 to add the DSM Global Growth Fund; amended May14-15 torevise thelimitations for the DSM Large Cap Growth Fund; amended February 28, 2013 to add the DSM Small-Mid Cap Growth Fund.
